94 F.3d 650
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lingaraj BAHINIPATY, Plaintiff-Appellant,v.EDUCATIONAL MEDICAL, INC., a Delaware corporation;  MaricCollege of Medical Careers, a subsidiary of EMI;  GaryKerber;  Vince Pisano;  Gerry Taylor;  Lee Haroun, et al.and DOES 1 to 50, Defendants-Appellees.
No. 95-55487.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 8, 1996.*Decided Aug. 14, 1996.

Before:  D.W. NELSON, T.G. NELSON, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
A Court of Appeals reviews an award of sanctions under the inherent power of the district court for an abuse of discretion.   Chambers v. NASCO, Inc., 501 U.S. 32, 55, 111 S.Ct. 2123, 2138, 115 L.Ed.2d 27 (1991).  After a careful review of the record and consideration of the briefs submitted by the parties, we AFFIRM the district court's award of sanctions.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3